ON REHEARING

PER CURIAM.
The state’s motion for rehearing is granted, this court’s opinion filed in this cause on March 22, 1995, is vacated, and the final judgments of conviction and sentences under review are affirmed. We reach this result based on a holding that the confession given by the defendant to the police in this case complied with the standards established in Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966), and was otherwise freely and voluntarily given. Although the defendant has made a compelling case to the contrary and our original opinion in the cause concluded that the confession was obtained in violation of the Miranda standards, we agree with the state on rehearing that our prior decision in State v. Williams, 434 So.2d 967 (Fla. 3d DCA 1983), is indistinguishable from the instant case and compels the conclusion that the confession herein was obtained in compliance with Miranda and was otherwise freely and voluntarily given.
Affirmed.